YOUNG, J.
Epitomized Opinion
James Caldwell was appointed receiver of the American Refrigeration Mfg. Co. by the Lucas Common Pleas, in June 1920; and executed as principal a receiver’s undertaking for $10,000 with a Surety Co., this action being approved by the Court Clerk. Joseph Hanson obtained a judgment in Common Pleas against Caldwell for $2227.93.
The finding of the Court show that the Industrial Commission of Ohio awarded to Hanson, $1485.29 for injuries received while in the employ of the Mfg. Co. Caldwell was notified of such award and at institution of this suit had not yet been paid, or any portion of it. Hanson alleges that $2227.93 is a preferred claim he has against all the assets of the Mfg. Co. and is a lien prior to all other claims, and the court decreed so in its verdict.
Caldwell answered to the effect that he pubr lished a notice in a newspaper of general circulation where the plant of the company was located, stating, that he had been appointed the receiver and required all claimants to file any claim they might have against the Refrigeration Co. in thirty days from date of publication. Hanson did not file his claim within that time, and Caldwell had no notice of his rights. He also alleges that he had paid out claims with the assets of the company to parties entitled thereto, such assets now being out of his control and not subject to the payment of the award of the Ind. Comm, of Ohio.
Caldwell further avers that Hanson has no claim against him personally, but against the Mfg. Co. for personal injuries sustained; and the Common Pleas in directing a judgment intended that it should be collected out of the Mfg. Co.’s assets, if any. The Court of Appeals held:
The granting of a personal judgment against Caldwell wo.uld have been error, for the only order that could have been directed to him, would be for the payment of monies out of the assets of the Mfg. Co. The lower court was not in error in directing a verdict for Caldwell.